Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 10, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dariush (US 20140257659) in view of Zhang (US 20200209860).
In regards to claim 1, Dariush teaches a lane keeping system for lane keeping in a vehicle, comprising: (Fig 2. [0028] system is applied for lane keeping of a vehicle.)
one or more processors; ([0029] control unit includes processor.)
a memory communicably coupled to the one or more processors and storing: ([0095] includes memory storing programs.)
a sensor module including instructions that when executed by the one or more processors cause the one or more processors to determine lane boundaries according to at least sensor data, ([0021], [0022] radar or other external sensors 206 are used to identify the position of lane boundary markers. External sensors in combination with ECU are sensor module.)
wherein the sensor module includes instructions to define a reference system over a lane defined by the lane boundaries; ([0036] control is performed in a global, road fixed coordinate system defined about the center lane, where a center lane is defined by lane boundaries. This defines a reference system over a lane based on lane boundaries.) and 
an analysis module including instructions that when executed by the one or more processors cause the one or more processors to evaluate vehicle boundary points within the reference system as a cost in optimizing a trajectory of the vehicle and using an R-function that defines geometric relationships between the vehicle boundary points and the reference system, (R-functions have multiple meanings within the art, including Rvachev functions, risk functions, and other functions defined by the variable R. [0043] numerical risk is defined with respect to a road boundary as the function R(q) based on a distance between a vehicle and a road boundary. This is an R-function of risk based on distance which is a geometric feature. [0050] numerical risk is also defined with respect to lane boundaries as L(q) based on a distance between a vehicle and a lane boundary. [0065] the risk functions are combined. This results in an overall R-function. [0078] actuators are controlled based on risk, including control of acceleration and steering and this may be presented to the driver. This uses the risk functions as costs to adjust the trajectory, reducing risk and thereby optimizing the trajectory of the vehicle. [0027] operations are performed by ECU 202 which acts as analysis module.)
wherein the analysis module includes instructions to provide an indicator about the trajectory to control the vehicle. ([0065], [0078] destination function and risk functions are combined and displayed to the driver. This is an indicator provided to control the vehicle about the path of the vehicle.)
Dariush does not teach: 
a sensor module including instructions that when executed by the one or more processors cause the one or more processors to determine lane boundaries according to at least sensor data and a map,
	However, Zhang teaches gathering and fusing lane information and road boundary information from sensors and map data to define and alter a path of the vehicle ([0029]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Dariush, by incorporating the teachings of Zhang, such that sensor fusion is performed, adding map data into the analysis of the determination of lane boundary lines and road boundary lines of Dariush. 
	The motivation to do so is that, as acknowledged by Zhang, this allows an improved determination of the path of the vehicle ([0029]) and therefore improves the safety of the vehicle by providing better planning ability. 

In regards to claim 8, Dariush, as modified by Zhang, teaches the lane keeping system of claim 1, wherein the analysis module includes instructions to evaluate the vehicle boundary points including instructions to evaluate multiple different trajectories for planning a movement of the vehicle over a segment of roadway out to a prediction horizon and identifying the trajectory from the multiple different trajectories as part of trajectory optimization. ([0078] actuators are controlled based on risk, including control of acceleration and steering. As the actuators are adjusted they must be adjusted from some initial setting, which represents a first trajectory. The adjusted actuator settings represent a second trajectory that has been selected as it minimizes risk and is therefore more optimal.)

In regards to claim 9, Dariush teaches a non-transitory computer-readable medium for lane keeping in a vehicle and comprising instructions that when executed by one or more processors cause the one or more processors to: ([0029] control unit includes processor, [0028] applied for lane keeping of a vehicle and [0095] includes memory storing programs.)
determine lane boundaries according to at least sensor data, and to define a reference system over a lane defined by the lane boundaries; ([0021], [0022] radar or other external sensors 206 are used to identify the position of lane boundary markers. [0036] control is performed in a global, road fixed coordinate system defined about the center lane, where a center lane is defined by lane boundaries. This defines a reference system over a lane based on lane boundaries.)
evaluate vehicle boundary points within the reference system as a cost in optimizing a trajectory of the vehicle and using an R-function that defines geometric relationships between the vehicle boundary points and the reference system; ([0043] numerical risk is defined with respect to a road boundary as the function R(q) based on a distance between a vehicle and a road boundary. This is an R-function of risk based on distance which is a geometric feature. [0050] numerical risk is also defined with respect to lane boundaries as L(q) based on a distance between a vehicle and a lane boundary. [0065] the risk functions are combined. This results in an overall R-function. [0078] actuators are controlled based on risk, including control of acceleration and steering and this may be presented to the driver. This uses the risk functions as costs to adjust the trajectory, reducing risk and thereby optimizing the trajectory of the vehicle.) and 
provide an indicator about the trajectory to control the vehicle. ([0065], [0078] destination function and risk functions are combined and displayed to the driver. This is an indicator provided to control the vehicle about the path of the vehicle.)
Dariush does not teach: 
determine lane boundaries according to at least sensor data and a map, and to define a reference system over a lane defined by the lane boundaries;
However, Zhang teaches gathering and fusing lane information and road boundary information from sensors and map data to define and alter a path of the vehicle ([0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control instructions of Dariush, by incorporating the teachings of Zhang, such that sensor fusion is performed, adding map data into the analysis of the determination of lane boundary lines and road boundary lines of Dariush. 
The motivation to do so is that, as acknowledged by Zhang, this allows an improved determination of the path of the vehicle ([0029]) and therefore improves the safety of the vehicle by providing better planning ability.

In regards to claim 13, Dariush teaches a method of lane keeping in a vehicle, comprising: (Fig 3, [0028] applied for lane keeping of a vehicle.)
determining lane boundaries according to at least sensor data; ([0074] in step 305 the environment around the vehicle is input including lane information. [0021], [0022] radar or other external sensors are used to identify the position of lane boundary markers.)
defining a reference system over a lane defined by the lane boundaries; [0036] control is performed in a global, road fixed coordinate system defined about the center lane, where a center lane is defined by lane boundaries. This defines a reference system over a lane based on lane boundaries. This must happen along with the input of the environment in step 305.)
evaluating vehicle boundary points within the reference system as a cost in optimizing a trajectory of the vehicle and using an R-function that defines geometric relationships between the vehicle boundary points and the reference system; ([0075] in steps 310 and 315 risk functions of the road boundaries and lane boundaries are defined. [0043] numerical risk is defined with respect to a road boundary as the function R(q) based on a distance between a vehicle and a road boundary. This is an R-function of risk based on distance which is a geometric feature. [0050] numerical risk is also defined with respect to lane boundaries as L(q) based on a distance between a vehicle and a lane boundary. [0065] the risk functions are combined. This results in an overall R-function. [0078] actuators are controlled based on risk, including control of acceleration and steering and this may be presented to the driver. This uses the risk functions as costs to adjust the trajectory, reducing risk and thereby optimizing the trajectory of the vehicle.) and 
providing an indicator about the trajectory to control the vehicle. ([0065], [0078] destination function and risk functions are combined and displayed to the driver. This is an indicator provided to control the vehicle about the path of the vehicle.)
Dariush does not teach:
determining lane boundaries according to at least sensor data and a map;
However, Zhang teaches gathering and fusing lane information and road boundary information from sensors and map data to define and alter a path of the vehicle ([0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Dariush, by incorporating the teachings of Zhang, such that sensor fusion is performed, adding map data into the analysis of the determination of lane boundary lines and road boundary lines of Dariush. 
The motivation to do so is that, as acknowledged by Zhang, this allows an improved determination of the path of the vehicle ([0029]) and therefore improves the safety of the vehicle by providing better planning ability.

In regards to claim 20, Dariush, as modified by Zhang, teaches the method of claim 13.
Claim 20 recites a method having substantially the same features of claim 9 above, therefore claim 20 is rejected for the same reasons as claim 9.

Claims 3, 7, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dariush, in view of Zhang, in further view of Oka (US 20180170378).
In regards to claim 3, Dariush, as modified by Zhang, teaches the lane keeping system of claim 1, 
Dariush also teaches the position of vehicle with respect to road boundaries and lane boundaries is determined and input into risk functions ([0043], [0050]) set in a road based coordinate system ([0036]). As these are all set in a coordinate system, any value of vehicle position past the lane coordinate position in the x-axis indicates being outside of the lane. This happens at multiple possible vehicle positions, risk values provided as from the functions for each possible position ([0075]). Further, the driver may override control through manual operation of the vehicle’s actuators ([0034]).
Dariush, as modified by Zhang does not teach:
wherein the analysis module includes instructions to provide the indicator include instructions to determine whether the R-function specifies that the trajectory is within the lane and providing the indicator to control the vehicle according to the trajectory, and to determine whether the R-function specifies the trajectory is outside of the lane and performing one of: handing over control to a driver, and executing an emergency maneuver of the vehicle.
However, Oka teaches assessing a current distance of the closest point on the vehicle with a lane boundary line, which is positive when inside the lane and negative when outside the lane ([0050]) and determining a target lateral position, then continually comparing the actual position and the target position of the vehicle to determine control requirements ([0059]). This results in the case of determining when the vehicle will be within the lane and when it will not be within the lane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Dariush, as already modified by Zhang, by incorporating the teachings of Oka, such that a determination of whether the vehicle will be in the lane is made using the risk functions and determined path, and driver control may be provided when necessary. 
The motivation to incorporate a determination of whether the vehicle will be in the lane or not is that, as acknowledged by Oka, this allows for more comfortable control for the occupants of the vehicle ([0007]). 

In regards to claim 7, Dariush, as modified by Zhang teaches the lane keeping system of claim 1. 
Zhang also teaches gathering and fusing lane information and road boundary information from sensors and map data to define and alter a path of the vehicle ([0029]).
Dariush, as modified by Zhang does not teach: 
wherein the vehicle boundary points include one or more of corner points of the vehicle, wheel location points, and axle points.
However, Oka teaches determining a lateral distance between a lane boundary line and the closest point on a vehicle that has a positive value when within a lane and a negative value when outside of a lane ([0050]). This includes a corner point of the vehicle (Figs 4, 8, 12.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Dariush, as already modified by Zhang, by further incorporating the teachings of Zhang and incorporating the teachings of Oka such that sensor fusion is performed combining sensor data and map data to determine lane boundaries and the distance between a closest point on the vehicle, which necessarily includes the case of a corner of the vehicle and the lane boundary line is assessed when determining risk. 
The motivation to perform such sensor fusion is the same as acknowledged by Zhang in regards to claim 1 above and the motivation to assess the distance of the closest point on the vehicle with a lane boundary line is this provides for improved unintended lane departure avoidance, which is more comfortable for the driver ([0007]). 

In regards to claim 11, Dariush, as modified by Zhang, teaches the non-transitory computer-readable medium of claim 9.
Claim 11 recites a non-transitory computer-readable medium having substantially the same features of claim 3 above, therefore claim 11 is rejected for the same reasons as claim 3. 

In regards to claim 15, Dariush, as modified by Zhang, teaches the method of claim 13. 
Claim 15 recites a method having substantially the same features of claim 3 above, therefore claim 15 is rejected for the same reasons as claim 3.

In regards to claim 19, Dariush, as modified by Zhang, teaches the method of claim 13.
Claim 19 recites a method having substantially the same features of claim 7 above, therefore claim 19 is rejected for the same reasons as claim 7.

Claims 4-6, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dariush, in view of Zhang, in further view of Xu et al. (US 20190266418).
In regards to claim 4, Dariush, as modified by Zhang, teaches the lane keeping system of claim 1.
Dariush, as modified by Zhang, does not teach: wherein the sensor module includes instructions to determine the lane boundaries including instructions to estimate the boundaries using piecewise-linear curves to contain the lane boundaries within the lane as identified from the sensor data and the map.
However, Xu teaches determining polylines that are representative of the lane boundaries ([0046]), which is then used to navigate the vehicle safely ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Dariush, as already modified by Zhang, by incorporating the teachings of Xu, such that a series of polylines are used to represent the lane boundaries. 
The motivation to do so is that, as acknowledged by Xu, this allows for safely navigating a vehicle ([0047]) and as one of ordinary skill in the art would have recognized, linear functions are less computationally expensive than higher order functions.  

In regards to claim 5, Dariush, as modified by Zhang, teaches the lane keeping system of claim 1.
Dariush, as modified by Zhang, does not teach: wherein the sensor module includes instructions to define the reference system including instructions to divide the lane defined by the lane boundaries into disjoint polygons.
However, Xu teaches polylines may be extended into polygons to represent the lane or road ([0147]). These polygons are not overlapping. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Dariush, as already modified by Zhang, by incorporating the teachings of Xu, such that non-overlapping polygons representing the lane are determined, which divides the lane.
The motivation to do so is that, as acknowledged by Xu, this allows for increasing the accuracy of predicting the presence of road features, such as lane lines ([0147]) and, as one of ordinary skill would have recognized, therefore improves the safety of the vehicle. 

In regards to claim 6, Xu teaches generating second vertices adjacent to the first vertices corresponding to the first polyline, spaced a perpendicular distance from the first polyline, representing the opposite side of the lane and using this to define polygons of the lane, where the second vertices are connected by another set of polylines ([0143], [0147]). This matches the relative arclengths of opposing lane boundaries and sets an area between the lane boundaries. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Dariush, as already modified by Zhang and Xu, by further incorporating the teachings of Xu, such that a second set vertices connected by polylines corresponding to a first set of vertices connected by polylines are determined corresponding to both sides of the lane boundaries and polygonal areas are determined between the lane boundaries. 
The motivation to do so is acknowledged by Xu in regards to claim 5 above.  

In regards to claim 12, Dariush, as modified by Zhang, teaches the non-transitory computer-readable medium of claim 9.
Claim 12 recites a non-transitory computer-readable medium having substantially the same features of claim 4 above, therefore claim 12 is rejected for the same reasons as claim 4. 

In regards to claim 16, Dariush, as modified by Zhang, teaches the method of claim 13.
Claim 16 recites a method having substantially the same features of claim 4 above, therefore claim 16 is rejected for the same reasons as claim 4.

In regards to claim 17, Dariush, as modified by Zhang, teaches the method of claim 13.
Claim 17 recites a method having substantially the same features of claim 5 above, therefore claim 17 is rejected for the same reasons as claim 5.

In regards to claim 18, Dariush, as modified by Zhang and Xu, teaches the method of claim 17. 
Claim 18 recites a method having substantially the same features of claim 6 above, therefore claim 18 is rejected for the same reasons as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Latotzki et al. (US 10496090) teaches vehicle handover when it is more appropriate for a human to manually operate a vehicle than for the autonomous systems to operate. 
Chen et al. (US 20210003683) teaches using a residual function applied to a polygon determined from sensor images on a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661